Exhibit 10.3

Execution Version

Omnibus Amendment No. 3

OMNIBUS AMENDMENT NO. 3

[Amendment No. 4 to RSA,

Amendment No. 4 to Performance Undertaking

and

Amendment No. 6 to Receivables Purchase Agreement]

THIS OMNIBUS AMENDMENT NO. 3 (this “Amendment”) is entered into as of June 23,
2017 but is retroactively effective as of June 1, 2017 (the “Effective Date”),
by and among Commercial Metals Company, a Delaware corporation, individually
(“CMC”), as the initial Servicer (the “Servicer”) and as provider of the
Performance Undertaking (in such capacity, the “Performance Guarantor”), CMC
Cometals Processing, Inc., a Texas corporation (“Cometals Processing”),
Structural Metals, Inc., a Texas corporation (“SMI”), CMC Steel Fabricators,
Inc., a Texas corporation (“CMC Steel”), SMI Steel LLC, an Alabama limited
liability company (previously known as SMI Steel Inc., an Alabama corporation)
(“SMI Steel”), AHT, Inc., a Pennsylvania corporation (“AHT”), Owen Electric
Steel Company of South Carolina, a South Carolina corporation (“Owen Electric”
and, together with all of the foregoing, the “Originators”), CMC Receivables,
Inc., a Delaware corporation (the “SPE”), Wells Fargo Bank, N.A., a national
banking association (“WFB” or a “Committed Purchaser”), Coöperatieve Rabobank
U.A. (“Rabobank” or a “Committed Purchaser”), Nieuw Amsterdam Receivables
Corporation B.V. (“Nieuw Amsterdam” or a “Conduit Purchaser” and, together with
the Committed Purchasers, the “Purchasers”), Coöperatieve Rabobank U.A. in its
capacity as administrator of the Funding Group (in such capacity, together with
its successor and assigns in such capacity, the “Nieuw Amsterdam
Administrator”), and WFB in its capacity as administrative agent for the
Purchasers (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”).

Preliminary Statements

A.    The Originators and the SPE are parties to that certain Receivables Sale
Agreement dated as of April 5, 2011 (as amended, restated, or modified from time
to time, the “Sale Agreement”).

B.    The Performance Guarantor and the SPE are parties to that certain
Performance Undertaking dated as of April 5, 2011 (as amended, restated, or
modified from time to time, the “Performance Undertaking”).

C.     The SPE, the Servicer, the Purchasers, the Nieuw Amsterdam Administrator
and the Administrative Agent are parties to that certain Receivables Purchase
Agreement, dated as of April 5, 2011 (as amended, restated, or modified from
time to time, the “Purchase Agreement”).

D.    The Purchasers desire to sell the Specified Receivables (as defined below)
and the Related Security to the SPE for resale to the applicable Originator
pursuant to the terms of this Amendment.

E.    As of the Effective Date, Cometals Processing wishes to withdraw as an
Originator under the Sale Agreement and to cease selling its Receivables and
Related Security to the SPE, and to repurchase all Receivables and Related
Security it has previously sold to the SPE that remain unpaid (in whole or in
part) as of the Effective Date.

 

1



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

F.     As of the Effective Date, CMC wishes (1) to cease selling to the SPE all
Receivables originated by its Cometals Steel operating division designated in
the Records of the Servicer as Oracle company code 50 and its Cometals operating
division designated in the Records of the Servicer as Oracle company code 30,
and (2) to repurchase all Receivables and Related Security it has previously
sold to the SPE that are designated in the Records of the Servicer as having
been originated by Oracle company codes 30 and 50 and remain unpaid (in whole or
in part) as of the Effective Date.

G.     CMC Steel, CMC, the SPE, the Servicer, the Purchasers, the Nieuw
Amsterdam Administrator and the Administrative Agent wish to acknowledge,
confirm and clarify that only Receivables originated by its CMC Steel Arkansas,
CMC Steel Arizona, CMC Southern Post TX, CMC Southern Post UT and CMC Southern
Post SC operating units designated in the Records of the Servicer as SAP company
codes 1100, 1100, 1200, 1200 and 1200, respectively, and profit centers 1020,
1055, 2112, 2132 and 2142, respectively (the Receivables originated by such
profit centers, the “Included Fab Receivables” and all other receivables
originated by CMC Steel’s other profit centers, the “Excluded Fab Receivables”)
have been and shall be sold to the SPE.

H.    The SPE and the Originators have requested that the Administrative Agent,
the Nieuw Amsterdam Administrator and the Purchasers consent to the transfer and
sale of the Specified Receivables by the SPE to the applicable Originator.

I.    The applicable parties hereto desire (1) to amend the Sale Agreement, the
Performance Undertaking and the Purchase Agreement, (2) transfer the Specified
Receivables from the Administrative Agent, on behalf of the Purchasers, to the
SPE, (3) transfer the Specified Receivables from the SPE to the applicable
Originator, (4) consent to transfer of the Specified Receivables and (5) effect
certain other amendments, in each case, on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used and not otherwise defined herein are
used with the meanings attributed thereto in the Agreements.

2.    Amendments. Effective as of the Effective Date:

2.1.    Cometals Processing hereby withdraws as an Originator under the Sale
Agreement and ceases selling its Receivables (the “Code 33 Receivables”) and
Related Security to the SPE.

2.2.    The Sale Agreement is hereby amended to delete references to “CMC
Cometals Processing, Inc.” and “Cometals Processing” therein from and after the
Effective Date.

 

2



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

2.3.    The Sale Agreement is hereby amended by adding the following as a new
Section 7.14:

 

  7.14 Intercreditor Agreement.

Each of the Originators and the Buyer agrees that (x) none of CMC, CMC Steel,
the Buyer or any Servicer shall be in breach of any representation or warranty
or in violation of any covenant (including any negative pledge or similar
covenant) under the Transaction Documents as a result of such party’s
acknowledgment of and agreement to the Intercreditor Agreement and (y) no
Adverse Claim is created by the Intercreditor Agreement.

2.4.    CMC hereby ceases selling to the SPE that portion of its Receivables
originated by its Cometals Steel operating division that are designated in the
Records of the Servicer as Oracle company code 50 (the “Code 50 Receivables”),
together with all Related Security associated therewith.

2.5.    CMC hereby ceases selling to the SPE that portion of its Receivables
originated by its Cometals operating division that are designated in the Records
of the Servicer as Oracle company code 30 (the “Code 30 Receivables”, and
together with the Code 33 Receivables and the Code 50 Receivables, the
“Specified Receivables”), together with all Related Security associated
therewith.

2.6.    Exhibit II to the Sale Agreement is hereby amended and restated in its
entirety to read as set forth in Annex I hereto.

2.7.    The definition of “Subsidiary Originators” in the Performance
Undertaking is hereby amended to delete references to “CMC Cometals Processing,
Inc.” and “Cometals Processing” therein from and after the Effective Date.

2.8.    Section 6.2(c) of the Purchase Agreement is hereby amended to insert the
following new sentence after the first sentence thereof:

In the event that the instruments and cash being collected in the Lock-Boxes and
Lock-Box Accounts that do not constitute Collections exceed 45% of total
Collections for each of three (3) consecutive calendar months, the
Administrative Agent may notify (and, at the direction of the Required
Purchasers, will notify) the Seller Parties to direct such instruments and cash
to be paid into lock-boxes and lock-box accounts into which no Collections are
flowing, and the Seller Parties to establish such new lock-boxes and lock-box
accounts, and to notify the obligors on the applicable receivables to make
payments to such new lock-boxes and lock-box accounts, as soon as practicable
and in any event within 45 days after receipt of such notice.

2.9.    All references in the Purchase Agreement to “(other than Receivables
originated by Cometals Steel)”, “(other than a Receivable originated by Cometals
Steel)”, “(other than Cometals Steel)” and “(other than those originated by
Cometals Steel)” are hereby deleted in their entirety.

 

3



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

2.10.    Delete “Cometals Steel or” from clause (a)(i) of the definition of
Eligible Receivable in Exhibit I of the Purchase Agreement.

2.11.    Delete the definition “Cometals Steel” in Exhibit I of the Purchase
Agreement.

2.12.    Exhibit I to the Purchase Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means any Purchaser, the Nieuw Amsterdam
Administrator or the Administrative Agent that is (a) a credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Intercreditor Agreement” has the meaning specified in Section 12.17.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

4



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

2.13.    The Purchase Agreement is hereby amended by adding the following as new
Sections 12.16 and 12.17:

12.16 Acknowledgment and Consent to Bail-In of EEA Financial Regulations.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction, in full or in part, of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution and that such shares or other instruments
of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

12.17 Intercreditor Agreement. Each of the Purchasers hereby authorizes and
directs the Administrative Agent to enter into an intercreditor agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) with Bank of America, N.A., as administrative agent
for various lenders, with respect to the Excluded Fab Receivables (as defined in
Omnibus Amendment No. 3 to this Purchase Agreement and certain other Transaction
Documents), in form and substance satisfactory to the Administrative Agent, and
agrees to be bound by the terms thereof with the same force and effect as if
such Purchaser were a direct party thereto. Each of the Administrative Agent,
the Purchasers and the Nieuw Amsterdam Administrator agrees that (x) none of
CMC, CMC Steel, the Seller or any Servicer shall be in breach of any
representation or warranty or in violation of any covenant (including any
negative pledge or similar covenant) under the Transaction Documents as a result
of such party’s acknowledgment of and agreement to the Intercreditor Agreement
and (y) no Adverse Claim is created by the Intercreditor Agreement.

 

5



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

2.14.    Schedule C to the Purchase Agreement is hereby amended and restated in
its entirety to read as set forth in Annex II hereto.

3.    Effect of Amendments; Sale.

3.1.    Except as specifically amended hereby, each of the Agreements shall
remain unaltered and in full force and effect. This Amendment shall not
constitute a novation of the Agreements, but shall constitute an amendment to
the Agreements as noted above. The parties hereto agree to be bound by the terms
and conditions of the Agreements, as amended hereby, as though such terms and
conditions were set forth in full herein.

3.2.    On the Effective Date, in consideration for the purchase price of
$6,719,000.00, the Administrative Agent, on behalf of the Purchasers, hereby
sells, assigns, transfers, sets-over and otherwise conveys to the SPE, without
representation, recourse or warranty of any kind, and the SPE hereby purchases
from the Administrative Agent, without representation, recourse or warranty of
any kind, all of the Administrative Agent’s and the Purchasers’ right, title and
interest in and to all Code 33 Receivables, whether existing as of the close of
business on the eve of the Effective Date or thereafter arising, together, in
each case, with all Related Security relating thereto and all Collections
thereof, and the Administrative Agent and the Purchasers hereby release any
ownership or security interest therein and any claims with respect thereto or
Cometals Processing or CMC in connection therewith under the Performance
Undertaking.

3.3.    On the Effective Date, in consideration for the purchase price of
$6,584,620.00, the SPE hereby sells, assigns, transfers, sets-over and otherwise
conveys to Cometals Processing, without representation, recourse or warranty of
any kind, and Cometals Processing hereby purchases from the SPE, without
representation, recourse or warranty of any kind, all of the SPE’s right, title
and interest in and to all Code 33 Receivables, whether existing as of the close
of business on the eve of the Effective Date or thereafter arising, together, in
each case, with all Related Security relating thereto and all Collections
thereof, and the SPE hereby releases any ownership or security interest therein.

3.4.    On the Effective Date, in consideration for the purchase price of
$40,444,000.00, the Administrative Agent, on behalf of the Purchasers, hereby
sells, assigns, transfers, sets-over and otherwise conveys to the SPE, without
representation, recourse or warranty of any kind, and the SPE hereby purchases
from the Administrative Agent, without representation, recourse or warranty of
any kind, all of the Administrative Agent’s and the Purchasers’ right, title and
interest in and to all Code 30 Receivables, whether existing as of the close of
business on the eve of the Effective Date or thereafter arising, together, in
each case, with all Related Security relating thereto and all Collections
thereof, and the Administrative Agent and the Purchasers hereby release any
ownership or security interest therein and any claims with respect thereto or
CMC in connection therewith under the Performance Undertaking.

3.5.    On the Effective Date, in consideration for the purchase price of
$39,635,120.00, the SPE hereby sells, assigns, transfers, sets-over and
otherwise conveys to CMC, without representation, recourse or warranty of any
kind, and CMC hereby purchases from the SPE, without representation, recourse or
warranty of any kind, all of the SPE’s right, title and interest in and to all
Code 30 Receivables, whether existing as of the close of business

 

6



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

on the eve of the Effective Date or thereafter arising, together, in each case,
with all Related Security relating thereto and all Collections thereof, and the
SPE hereby releases any ownership or security interest therein.

3.6.    On the Effective Date, in consideration for the purchase price of
$43,221,949.21, the Administrative Agent, on behalf of the Purchasers, hereby
sells, assigns, transfers, sets-over and otherwise conveys to the SPE, without
representation, recourse or warranty of any kind, and the SPE hereby purchases
from the Administrative Agent, without representation, recourse or warranty of
any kind, all of the Administrative Agent’s and the Purchasers’ right, title and
interest in and to all Code 50 Receivables, whether existing as of the close of
business on the eve of the Effective Date or thereafter arising, together, in
each case, with all Related Security relating thereto and all Collections
thereof, and the Administrative Agent and the Purchasers hereby release any
ownership or security interest therein and any claims with respect thereto or
CMC in connection therewith under the Performance Undertaking.

3.7.    On the Effective Date, in consideration for the purchase price of
$42,357,510.23, the SPE hereby sells, assigns, transfers, sets-over and
otherwise conveys to CMC, without representation, recourse or warranty of any
kind, and CMC hereby purchases from the SPE, without representation, recourse or
warranty of any kind, all of the SPE’s right, title and interest in and to all
Code 50 Receivables, whether existing as of the close of business on the eve of
the Effective Date or thereafter arising, together, in each case, with all
Related Security relating thereto and all Collections thereof, and the SPE
hereby releases any ownership or security interest therein.

3.8.    Each of the applicable parties hereto agrees that the purchase price
paid for the applicable Specified Receivables in each of Sections 3.2 through
3.7 above represents the fair market value of such Specified Receivables on the
Effective Date.

3.9.    Payment of the purchase price for the Specified Receivables from the SPE
to the Administrative Agent, on behalf of the Purchasers, shall be made by
reducing the unpaid Deferred Purchase Price owed by the Administrative Agent, on
behalf of the Purchasers, to the SPE by the amounts specified in Sections 3.2,
3.4 and 3.6.

3.10.    Payment of the purchase price for the Specified Receivables from the
applicable Originator to the SPE shall be made by decreasing the principal
amount outstanding under such Originator’s Subordinated Note by the amount
specified in Sections 3.3, 3.5 and 3.7, as applicable.

3.11.    Upon payment of the purchase price by Cometals Processing pursuant to
Section 3.3 above, the Subordinated Note of Cometals Processing shall be deemed
to be paid in full and satisfied and marked as “cancelled” by the Servicer.

3.12.    On the Effective Date, after giving effect to the sales and releases
contemplated in Sections 3.2, 3.4 and 3.6 above, the SPE is hereby authorized
and directed to file one or more UCC1 or UCC3 financing statements, in form
reasonably satisfactory to the Administrative Agent and its counsel, evidencing
such sales and releases.

 

7



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

4.    Representations and Warranties. In order to induce the SPE to enter into
this Amendment and the Administrative Agent to consent hereto, each of the
Originators hereby represents and warrants that (a) its execution and delivery
of this Amendment is within its corporate or limited liability company powers
and authority and has been duly authorized by all necessary corporate or limited
liability company action on its part, (b) this Amendment has been duly executed
and delivered by it, (c) each of its representations and warranties set forth in
Article II of the Sale Agreement is true and correct on and as of the Effective
Date as though made on and as of each such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case each of such representations and warranties remains true and correct in all
material respects as of such earlier date, and (d) after giving effect to the
provisions of Section 2 above, no event has occurred and is continuing that will
constitute a Termination Event or an Unmatured Termination Event on and as of
the Effective Date.

5.    Consents. Each of the Administrative Agent, the Nieuw Amsterdam
Administrator and the Purchasers consents to the sale and transfer of the
Specified Receivables by the SPE to the applicable Originator in accordance with
Section 3 hereof.

6.    Covenants. Each of the Administrative Agent and the SPE hereby agrees to
(a) reflect the sales effected pursuant to Sections 3.2 through 3.7 above in
their books and records and note in their respective financial statements that
such Specified Receivables have been absolutely sold to the applicable
Originator, (b) promptly transfer, or cause the Servicer to transfer, any
collections and other amounts received by the Administrative Agent or the SPE,
as applicable, in respect of any Specified Receivables or Related Security
relating thereto to the applicable Originator and (c) take such other action
requested by the applicable Originator, from time to time hereafter, that may be
necessary or appropriate to ensure that such Originator and its assigns has an
enforceable ownership interest in the applicable Specified Receivables and
Related Security relating thereto.

7.    Acknowledgment regarding CMC Steel Receivables. CMC Steel, CMC, the SPE,
the Servicer, the Purchasers, the Nieuw Amsterdam Administrator and the
Administrative Agent hereby acknowledge and confirm that only Receivables
originated by CMC Steel that are Included Fab Receivables (and no Excluded Fab
Receivables) have been sold to the SPE or to the Administrative Agent on behalf
of the Purchasers.

8.    Conditions Precedent. Effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent on or prior to the
Effective Date:

8.1.    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by each of the parties hereto.

8.2.    The Administrative Agent shall have received counterparts of an
intercreditor agreement executed by itself and Bank of America, N.A., as
administrative agent for various lenders, with respect to the Excluded Fab
Receivables, in form and substance satisfactory to the Administrative Agent.

8.3.    Each of the representations and warranties contained in Section 4 of
this Amendment shall be true and correct as of the Effective Date.

 

8



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

9.    Miscellaneous.

9.1.    GOVERNING LAW. AS TO ITS IMPACT ON EACH OF THE AGREEMENTS AMENDED
HEREBY, THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SAME LAWS THAT GOVERN SUCH AGREEMENT.

9.2.    CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE AGREEMENTS, THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY ANY
PARTY PURSUANT TO THE AGREEMENTS OR THIS AMENDMENT, AND EACH PARTY HERETO
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO (OR ITS ASSIGNS) TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THE SALE
AGREEMENT, THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY PARTY HERETO PURSUANT
TO AN AGREEMENT OR THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.

9.3.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT, THE AGREEMENTS, EACH OTHER TRANSACTION DOCUMENT, ANY DOCUMENT
EXECUTED BY ANY OF THE PARTIES PURSUANT TO THE ANY AGREEMENT, THIS AMENDMENT OR
THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

9.4.    Integration; Binding Effect. This Amendment and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written understandings. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns (including any trustee in
bankruptcy).

9.5.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment. To the fullest
extent permitted by applicable law, delivery of an executed counterpart of a
signature page of this Amendment by telefacsimile or electronic image scan
transmission (such as a “pdf” file) will be effective to the same extent as
delivery of a manually executed original counterpart of this Amendment. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such

 

9



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.6.    Reaffirmation. Except as expressly modified herby, each of the
Agreements is hereby ratified and remains unaltered and in full force and
effect.

<Signature pages follow>

 

10



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CMC RECEIVABLES, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 1



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

COMMERCIAL METALS COMPANY, as an Originator and as Performance Guarantor

 

By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer and VP Financial Planning & Analysis

 

Signature Page 2



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

CMC COMETALS PROCESSING, INC. By:  

/s/ William M. Gooding

Name:   William M. Gooding Title:   Assistant Treasurer

 

Signature Page 3



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

STRUCTURAL METALS, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 4



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

CMC STEEL FABRICATORS, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 5



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

SMI STEEL LLC By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 6



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 7



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

AHT, INC. By:  

/s/ Paul J. Lawrence

Name:   Paul J. Lawrence Title:   Treasurer

 

Signature Page 8



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

WELLS FARGO BANK, N.A., AS A COMMITTED PURCHASER AND AS ADMINISTRATIVE AGENT By:
 

/s/ William P. Rutkowski

Name:   William P. Rutkowski Title:   Director

 

Signature Page 9



--------------------------------------------------------------------------------

Omnibus Amendment No. 3

 

COÖPERATIEVE RABOBANK U.A., AS A COMMITTED PURCHASER AND AS NIEUW AMSTERDAM
ADMINISTRATOR By:  

/s/ Eugen van Esveld

Name:   Eugen van Esveld Title:   Managing Director By:  

/s/ Jennifer Vervoorn

Name:   Jennifer Vervoorn Title:   Director NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., AS A CONDUIT PURCHASER By:  

/s/ L. Kuiters

Name:   L. Kuiters Title:   Proxy Holder A By:  

/s/ P. Geerts

Name:   P. Geerts Title:   Proxy Holder of Intertrust Management B.V.

 

Signature Page 10



--------------------------------------------------------------------------------

Annex I

Exhibit II

Jurisdiction of Incorporation; Organizational Identification Number; Principal
Places of Business; Chief Executive Office; Locations of Records; Federal
Employer Identification Number; Other Names

 

Company

   FEIN    Jurisdiction
of
Organization    Organizational
ID Number    Principal Place of Business   Chief Executive Office
and Location of
Records    Other
Names CMC Receivables, Inc.    75-2942626    Delaware    3404428   
6565 N. MacArthur Blvd.


Suite 1036

Irving, TX 75039

  6565 N. MacArthur Blvd.


Suite 1036

Irving, TX 75039

   N/A Commercial Metals Company    75-0725338    Delaware    406521    6565 N.
MacArthur Blvd.


Suite 800

Irving, TX 75039

  6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A Structural Metals, Inc.    74-1070965    Texas    9292700    1 Steel Mill
Drive


Seguin, TX 78155

  6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A CMC Steel Fabricators, Inc.    74-2195234    Texas    42590700    1 Steel
Mill Drive


Seguin, TX 78155

  6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A SMI Steel LLC    63-0860755    Alabama    095-579    101 S. 50th Street


Birmingham, AL 35212

  6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A Owen Electric Steel Company of South Carolina    57-0409183    South
Carolina    N/A    310 New State Rd.
Cayce, SC 29033   6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A AHT, Inc.    23-2870775    Pennsylvania    2729876    108 Parkway East


Pell City, AL 35125

  6565 N. MacArthur Blvd.


Suite 800

Irving, TX 75039

   N/A



--------------------------------------------------------------------------------

Annex II

Schedule C

DIVISIONS

 

Originator

  

Participating Division(s)

Commercial Metals Company    Recycling AHT, Inc.    ALL DIVISIONS Structural
Metals, Inc.    ALL DIVISIONS CMC Steel Fabricators, Inc.    Mills    Post
Fabrication SMI Steel LLC    Mills Owen Electric Steel Company of South Carolina
   ALL DIVISIONS